Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 2/11/2021 is acknowledged.  The traversal is on the ground(s) that the shared technical features make a contribution over the prior art and the characterization of the shared technical features.  This is not found persuasive because Applicant did not identify which shared technical features Examiner mischaracterized or show how the shared technical features made a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Examiner notes that the below Examiner’s Amendment results in allowance of an independent claim that is generic to Species 1-5. Therefore corresponding dependent claims are rejoined (via newly added dependent claims) that correspond to features of previously non-elected Species 2-5. The restriction between Species 1-5 is therefore withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Janina Malone on 3/9/2021.

The application has been amended as follows: 

In the Claims:

Claims 1-18 (Cancelled)
19. (New) A push handle for a transport cart comprising:
a first monolithic end piece comprising:
	a first arcuate corner node;
a first horizontal attachment piece protruding horizontally from the first arcuate corner node; 
	a first grip extending upward from the first arcuate corner node and relative to the first horizontal attachment piece, the first grip having a first grip receptacle formed in a distal end thereof; and
	a first fastening device formed of a tubular body extending from the first arcuate corner node for fastening to the transport cart;
	wherein the first grip, the first horizontal attachment piece, and the first fastening device converge at the first arcuate corner node and form a first continuous uniform outer surface;

	a second arcuate corner node;
a second horizontal attachment piece protruding horizontally from the second arcuate corner node; 
	a second grip extending upward from the second arcuate corner node and relative to the second horizontal attachment piece, the second grip having a second grip receptacle formed in a distal end thereof; and
	a second fastening device formed of a tubular body extending from the second arcuate corner node for fastening to the transport cart;
	wherein the second grip, the second horizontal attachment piece, and the second fastening device converge at the second arcuate corner node and form a second continuous uniform outer surface;
a first grip insert configured to be inserted into the first grip receptacle; and
a second grip insert configured to be inserted into the second grip receptacle;
wherein the first horizontal attachment piece extends in a direction of the second monolithic end piece; and
wherein the second horizontal attachment piece extends in a direction of the first monolithic end piece.
20. (New) The push handle for a transport cart as claimed in claim 19, wherein a portion of one of the first arcuate corner node, the first horizontal piece, or the first grip has the same cross sectional geometry as a portion of at least one other of the first arcuate corner node, the first horizontal piece, and the first grip.
21. (New) The push handle for a transport cart as claimed in claim 19, wherein a portion of one of the second arcuate corner node, the second horizontal piece, or the second grip has the same cross sectional geometry as a portion of at least one other of the second arcuate corner node, the second horizontal piece, and the second grip.

the first horizontal attachment piece, the first arcuate corner node, and the first grip form a first substantially L-shaped arrangement; and
the second horizontal attachment piece, the second arcuate corner node, and the second grip form a second substantially L-shaped arrangement.
23. (New) The push handle for a transport cart as claimed in claim 19, 
wherein the first horizontal attachment piece comprises a first horizontal receptacle and the second horizontal attachment piece comprises a second horizontal receptacle;
the push handle further comprises a first horizontal insert configured to be inserted into the first horizontal receptacle and a second horizontal insert configured to be inserted into the second horizontal receptacle.
24. (New) The push handle for a transport cart as claimed in claim 23, further comprising an object holder formed on one of the first grip insert and the second grip insert; 
wherein the first grip insert is configured to be secured in the first grip receptacle by at least one of clamping, locking, clipping, screwing, riveting and gluing;
wherein the second grip insert is configured to be secured in the second grip receptacle by at least one of clamping, locking, clipping, screwing, riveting and gluing;
wherein the first horizontal attachment piece is configured to be secured in the first horizontal receptacle by at least one of clamping, locking, clipping, screwing, riveting and gluing; and
wherein the second horizontal attachment piece is configured to be secured in the second horizontal receptacle by at least one of clamping, locking, clipping, screwing, riveting and gluing.
25. (New) The push handle for a transport cart as claimed in claim 24, wherein the object holder is configured to hold at least one of a beverage cup, a hand scanner, and a magnifying glass.

27. (New) The push handle for a transport cart as claimed in claim 23, wherein the first monolithic end piece and the second monolithic end piece are joined by a cross brace; a first end of the cross brace comprises the first horizontal insert and a second end of the cross brace comprises the second horizontal insert.
28. (New)  The push handle for a transport cart as claimed in claim 27, wherein the cross brace comprises a middle piece having at least one of a coin deposit system and a display device.
29. (New) The push handle for a transport cart as claimed in claim 28, wherein the middle piece has a recessed support surface and a recessed support shoulder for stowing small articles. 
30. (New) The push handle for a transport cart as claimed in claim 29, wherein the middle piece comprises an object holder in the form of at least three clamping lips made of plastic for clamping at least one plate-shaped object onto the support shoulder or the support surface.  
31. (New) The push handle for a transport cart as claimed in claim 29, wherein the support shoulder and the support surface extend at an angle between 0 degrees and 85 degrees with respect to a horizontal reference plane.
32. (New) The push handle for a transport cart as claimed in claim 19, wherein the push handle is produced from at least one injection-moldable plastic.  
33. (New)  The push handle for a transport cart as claimed in claim 19, wherein the push handle is produced at least partly by means of a two-component injection molding process.  
34. (New) The push handle for a transport cart as claimed in claim 29, wherein the support shoulder and the support surface extend at an angle between 0 degrees and 75 degrees with respect to a horizontal reference place.

36. (New) The push handle for a transport cart as claimed in claim 30, wherein the at least one plate-shaped object is a tablet computer or an e-book.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
US 2013/0305486 teaches a similar push handle device, but does not show wherein each end piece is a monolithic end piece and each end piece having a corner node where the respective grip, horizontal attachment piece, and fastening device converge and form a continuous uniform outer surface. These and other limitations define over the prior art.
US D681,303 teaches a similar push handle device, but does not show wherein each end piece having a corner node where the respective grip, horizontal attachment piece, and fastening device converge and form a continuous uniform outer surface. For instance, as seen in Figures 4 and 5 of ‘303, the horizontal attachment piece does not converge to form a continuous uniform outer surface at the corner node. The horizontal attachment piece instead intersects with corner node formed by the grip and fastening device. These and other limitations define over the prior art.
US 2011/0011995 teaches a similar push handle device, but does not show wherein each end piece is a monolithic end piece and wherein each end piece having a corner node where the respective grip, horizontal attachment piece, and fastening device converge and form a continuous uniform outer surface. These and other limitations define over the prior art.
The limitations identified above, in combination with all the other limitations of independent claim 19 as amended, define over the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655.  The examiner can normally be reached on M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677